Herbert, J.
The initial question before us is whether the trial court’s order committing appellant to Lima State Hospital was a final order.
In formerly considering the appellate review of. a judgment rendered in a sanity or competency hearing under the predecessor of R. C. 2945.38,1 this court determined that a verdict finding the accused sane was not appealable prior to a conviction. See Inskeep v. State (1880), 35 Ohio *172St. 482; State v. Hagert (1944), 144 Ohio St. 316, 58 N. E. 2d. 764. However, because the consequences of a finding of insanity are significantly different from when the accused is found sane and capable of standing trial, our decisions in Insheep and Eagert are not dispositive of the issue herein.
A split of authority exists in jurisdictions which have considered the question of whether the accused can appeal from -a finding of insanity prior to trial. In decisions which have held that such orders are not appealable, the courts have emphasized that a finding of insanity or incompetency is merely preliminary and collateral to the main issue of the guilt or innocence of the áccused, and to allow an appeal would only serve to delay a determination on the criminal charges.2
On the other hand, some states have determined that these findings are appealable by pointing to the fact that the accused’s trial may be delayed indefinitely if he did not receive a speedy review of his condition and remained committed for a long period of time.3
Although there is merit in the rationale of those decisions which allow an appeal because of a possible long term commitment, those cases did not involve the situation, as in the case at bár, where the court set a limit on the duration of the commitment.
Additionally, R. C. 2945.381 provides safeguards for review of a commitment order by stating, in .pertinent part:
“If an accused person is committed to a hospital under Section 2945.38 of'the Revised Code, and thereafter it comés to the attention of the court by the filing of a certificate of a psychiatrist or a licensed clinical psychologist and physician on the staff of the hospital to which the accused. was committed, that there is not a substantial proba*173bility that the accused will in the foreseeable future possess the requisite mental competency to stand trial and that the accused is a mentally ill or mentally retarded person, the committing court upon receipt of such certificate shall within thirty days conduct a hearing to show cause why the accused should not be released from commitment under Section 2945.38 of the Revised Code, and be involuntarily committed pursuant to Sections 5122.11 to 5122.16 of the Revised Code if the accused is alleged to be mentally ill, or pursuant to Sections 5123.71 to 5123.76 of the Revised Code if the accused is alleged to be mentally retarded, through the Probate Division of the Common Pleas Court of the county in which the individual was accused.
“Not later.than one year after an accused is committed, if no certificate is filed and the accused has not been returned for trial, the head of the hospital to which the accused is committed shall so notify the committing court in writing. Within thirty days of the receipt of such a notice, the committing court shall conduct the hearing required by this section to show cause why the accused should not be released from commitment under Section 2945.38 of the Revised Code, and be involuntarily committed pursuant to Sections 5122.11 to 5122.16 of the Revised Code if the accused is alleged to be mentally: ill, or pursuant to Sections 5123.71 to 5123.76 of the Revised Code if the accused is alleged to be mentally retarded, through the Probate Division of the Common Pleas Court of the county in which- the individual was accused. ’ ’
As can.be seen, R. C. 2945.381 mandates that the mental condition of the.accused must be reviewed no later than one year after commitment. Also, R. C. 2945.381 implements the requirements: set forth in Burton v. Reshetylo (1974), 38 Ohio St. 2d 35, 309 N. E. 2d 907, that an accused, committed pursuant to R. C. 2945.37 and 2945.38, can be held only for the period of time reasonably necessary to determine whether it is probable that he will attain the mental competency required to stand trial in the foreseeable future, and that he be given the full panoply of civil commitment *174rights if it- is unlikely he will ever attain such competency. By providing for review of the accused’s mental condition in the above manner and, in effect, prohibiting indefinite commitments, R. C. 2945.381 effectively deals with those concerns which would support a need for judicial review of a finding of insanity or incompetency under R. 0. -2945.38.
The scope of review in a criminal case is delineated by R. C. Chapter 2953 which provides for appeals from “judgments” or “final orders.” See R. C. 2953.02, 2953.04 and 2953.05. Generally, the sentence in a criminal case is the judgment. Miller v. Aderhold (1933), 288 U. S. 206; Berman v. United States (1937), 302 U. S. 211; State v. Chamberlain (1964), 177 Ohio St. 104, 202 N. E. 2d 695; Columbus v. Stires (1967), 9 Ohio App. 2d 315, 224 N. E. 2d 369. In the case before us, there has been no imposition of sentence. See State v. Chamberlain, supra. Furthermore, it is our opinion that the findings of a competency hearing, which is preliminary and collateral to a determination of the defendant’s guilt or innocence, is not a “final order” as defined in R. C. 2505.02.4
For the foregoing reasons, this court concludes that where the accused in a criminal case is found incompetent to stand trial and is committed to Lima State Hospital pursuant to R. C. 2945.38, such finding is not a final order.
Appellant contends further that the trial court abused its discretion by setting a two-year limit on the length of the commitment.
It can be observed from a reading of R. C. 2945.38, supra, fn. 1, that a court is not specifically empowered to place limits on the duration of a commitment. Nevertheless, the trial judge’s actions in this cause must be viewed in light of decisions of this court and the United States Supreme Court which preceded his order.
*175In Jackson v. Indiana (1972), 406 U. S. 715, the Supreme Court held that Indiana’s indefinite commitment of a criminal defendant solely on his lack of capacity to stand trial violated the accused’s due process rights, and that one could not be held more than the reasonable time necessary to determine if he will attain that competency in the foreseeable future. Because R. C. 2945.37 and 2945.38,5 in effect, provided for the indefinite commitment of the accused, this court followed the Jackson holding in its syllabus in Burton v. Reshetylo, supra (38 Ohio St. 2d 35).
Faced with that precedent and the fact that R. C. 2945.-38 was not then complemented by the review procedures within R. C. 2945.381, the trial Judge, by limiting the commitment to two years, obviously attempted to square the mandates of Jackson and Burton with the indefinite commitment aspects of R. C. 2945.38. Thus, under those circumstances, the trial court did not abuse its discretion by imposing the two-year limit.6
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

0 ’Neill, C. J., Corrigan, Celebrezze, • W. Brown and P. Brown, JJ., concur.

“‘If the court or jury finds, upon the hearing provided for in Section 2945.37 of the Revised Code, that the accused is sane, he shall be proceeded against as provided by law. If the court or jury finds him to be not sane, he shall be forthwith committed by the court to a hospital for the mentally ill or mentally retarded within the jurisdiction of the court. If the court finds it advisable, it shall commit such person to the Lima state hospital until he is restored to reason, and upon being restored to reason the accused- shall be proceeded against as provided by law.”


See People v. Cornelius (1947), 332 Ill. App. 271, 74. N. E. 2d 900; Cogburn v. State (1955), 198 Tenn. 431. 281 S. W. 2d 38; and Crocker v. State (1884), 60 Wis. 553, 19 N. W. 435.


See Higgins v. United States (C. A. 9. 1953), 205 F. 2d 650; People v. Fields (1965), 62 Cal. 2d 538, 399 P. 2d 369; and Commonwealth v. Ragone (1935), 317 Pa. 113, 176 A. 154.


R. C. 2505.02 states, in part:
“An order affecting a substantial right in an action which in effect determines the action and prevents a judgment, an order affecting a substantial right made in a special proceeding or upon a summary-application in an action after judgment, or an order vacating or setting aside a judgment and ordering a new trial is a final order which may be reviewed, affirmed, modified, or reversed, with or without retrial.”


R. C. 2945.381 did not become effective until August 29, 1975.


This finding leaves unanswered the question of whether a trial court has the authority to set limits on the duration of a commitment under R. C. 2945.38.